EXHIBIT 10.4
FIRST AMENDMENT TO
COOPER INDUSTRIES, LTD.
AMENDED AND RESTATED
DIRECTORS’ RETAINER FEE STOCK PLAN
(November 4, 2008 Restatement)
WHEREAS, the Company maintains the Cooper Industries, Ltd. Amended and Restated
Directors’ Retainer Fee Stock Plan (the “Plan”); and
WHEREAS, the Company’s Board of Directors has approved amending the Plan to
eliminate income deferrals under the Plan;
RESOLVED, effective as of February 9, 2009, Section 7 of the Plan is hereby
amended by adding the following sentence at the end of the first paragraph of
such section:
Notwithstanding any other provision of this Plan, no Deferral Election may be
made with respect to any shares of Common Stock that would otherwise be payable
to such Director after January 2, 2009, in the absence of such Deferral
Election.
COOPER INDUSTRIES, LTD.

         
By:
  /s/ James P. Williams
 
James P. Williams    
 
  Senior Vice President    
 
  Human Resources    

